      Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 1 of 23



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



VAPOR TECHNOLOGY ASSOCIATION, IAN
DEVINE, DEVINE ENTERPRISE INC.,
CHRISTOPHER AUSTIN, RISING SUN VAPORS
LLC, OHMERICA LLC, ADAM WEBSTER, THE
STEAM CO. LLC,                                     CIVIL ACTION
                                                   NO. 19-cv-12048-IT
             Plaintiffs,

                           v.

CHARLIE BAKER, in his official capacity as
GOVERNOR OF THE COMMONWEALTH OF
MASSACHUSETTS, and MONICA BHAREL,
M.D., in her official capacity as DEPARTMENT
OF PUBLIC HEALTH COMMISSIONER,

             Defendants.




      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR
  TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION




                                               MAURA HEALEY
                                               ATTORNEY GENERAL

                                               Timothy J. Casey, BBO # 650913
                                               Julia Kobick, BBO # 680194
                                               Amy Spector, BBO #557611
                                               Assistant Attorneys General
                                               One Ashburton Place
                                               Boston, Massachusetts 02108
                                               617-963-2076
                                               amy.spector@mass.gov
                Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 2 of 23



                                                   TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 2

ARGUMENT ................................................................................................................................ 10

          I.         PLAINTIFFS FAIL TO ESTABLISH A LIKELIHOOD OF SUCCESS
                     ON THE MERITS OF ANY OF THEIR LEGAL CLAIMS. .............................. 11

                     A.         The Emergency Order Comports with the Dormant Commerce
                                Clause........................................................................................................ 11

                     B.         The Emergency Order Is Wholly Consistent with the First
                                Amendment. .............................................................................................. 16

          II.        ANY HARM THAT PLAINTIFFS EXPERIENCE CANNOT JUSTIFY
                     THE EXTRAORDINARY RELIEF THEY SEEK. ............................................. 18

          III.       THE BALANCE OF HARDSHIPS AND THE PUBLIC INTEREST
                     STRONGLY FAVOR UPHOLDING THE EMERGENCY ORDER. ................ 19

CONCLUSION ............................................................................................................................. 21




                                                                       i
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 3 of 23



                                        INTRODUCTION

       Barely two months ago, States throughout the country began to experience an alarming

outbreak of severe lung disease associated with the use of e-cigarettes and other vaping products.

Within weeks, the incidence of vaping-related lung illnesses skyrocketed. Reflecting the urgent

nature of the emerging public health crisis, the federal Centers for Disease Control (“CDC”)

activated its “Emergency Operations Center” to dedicate greater resources to its investigation of

the cause of the illness because, while all of the reported cases have now been linked to vaping,

investigators have yet to identify a single brand or ingredient that is common to all of the

reported cases of the illness. The plaintiffs’ assertion here that the CDC has “principally

attribute[d]” the outbreak of lung disease to “black-market THC-based vaping products” is both

dangerous and wrong. To the contrary, the most recent CDC data reflects that a significant

percentage of affected patients vaped nicotine and THC products (41%) or nicotine products

alone (16%), and it remains unknown how many cases of the illness are attributable to sales of

vaping products in stores. In addition, numerous medical experts have recognized the severe and

potentially long-term effects of vaping, although the full extent of the damage is yet to be known.

       In the midst of this public health crisis, Governor Baker, acting pursuant to statutory

authority, declared a public health emergency in the Commonwealth, and Department of Public

Health (“DPH”) Commissioner Bharel, with the approval of the Governor and the Public Health

Council, issued an Emergency Order banning the sale or display of all vaping products to

consumers in Massachusetts. On October 3, 2019, in response to inquiries about the scope of the

Order, the Commissioner issued another order, referred to as an Implementation Order, “to

ensure clarity for businesses subject to” the Emergency Order and to ensure its uniform

enforcement. The Implementation Order clarified that the original Emergency Order prohibits

the sale of vaping products in Massachusetts retail stores, as well as the sale online, by phone, or
           Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 4 of 23



by other means for delivery to a consumer in Massachusetts; but the Order does not prohibit a

Massachusetts seller from making a sale online, by phone, or by other means of delivery to a

consumer located in another State. The Implementation Order also clarified that the Emergency

Order “does not apply to the online ‘display’ of vaping products” and “does not limit the

advertisement of vaping products.”

         The plaintiffs—a trade association of manufacturers and retailers of vaping products,

together with retailers from Massachusetts, New Hampshire, and Connecticut—filed this action

on October 1, 2019, seeking a temporary restraining order and preliminary injunction prohibiting

enforcement of the Emergency Order. The plaintiffs’ request for immediate relief is based on the

economic harm that they allege they will suffer if the Order remains in effect. While defendants

recognize that the ban on the sale of these dangerous products will cause economic displacement

for some, the health of Massachusetts residents must take precedence over plaintiffs’ economic

interests. Until state and federal public health officials are able to pinpoint the specific source of

the rapidly growing number of vaping-related illnesses, the continued sale of vaping products in

Massachusetts will almost certainly lead to more cases of severe illness, and potentially deaths,

among our residents. The Emergency Order is intended to prevent that tragic outcome.

                                         BACKGROUND

I.       The Emerging Epidemic of Severe Cases of Vaping-Related Lung Injury.

         Throughout the summer of 2019, doctors in hospitals across the country treated an influx

of patients who arrived gasping for breath and, in many cases, vomiting and experiencing chest

pain, fatigue, and fever. 1 Chest x-rays and CT scans of the patients revealed hazy, opaque


     1
     N. Martin, Why the vaping lung illness crisis is exploding now, according to Boston
doctors, BOSTON GLOBE (Sept. 17, 2019) (Kobick Aff. Ex. A); B. Abbott, “The Bells Started
Going Off.” How Doctors Uncovered the Vaping Crisis, WALL STREET J. (Sept. 23, 2019)
(Kobick Aff. Ex. B).
                                                  2
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 5 of 23



blotches in the patients’ lungs, but the patients tested negative for pneumonia and other

infections. 2 Many of the patients were admitted to intensive care units for respiratory failure,

required intubation or mechanical breathing assistance, and suffered from acute respiratory

distress syndrome. 3 Some were put into medically induced comas; others have markedly

diminished lung capacities and uncertain long-term prognoses. See Aff. of Alicia Casey, M.D.

(“Casey Aff.”) ¶¶ 2-3. 4

       Doctors in Wisconsin and Illinois, who were treating a cluster of patients, notified CDC

officials of this emergent lung illness in August 2019. Officials at the Wisconsin Department of

Health Services and the Illinois Department of Public Health initiated a joint public health

investigation. 5 While most of the stricken patients had no relevant medical history, doctors

realized that they shared one “common denominator”: all reported a recent history of vaping. 6

       Vaping products were first introduced to the United States market in 2007 as an

alternative to traditional cigarettes. 7 Vaporizers are battery-powered devices that use metal coils

to heat oils or liquids into vapor to be inhaled into the lungs. 8 Users can vaporize fluids

containing nicotine, cannabidiol (“CBD”), butane hash oils (known as “dabs”), and

tetrahydrocannabinol (“THC”), the psychoactive ingredient in marijuana. 9 In addition to these




   2
      See id.; J. Layden et al., Pulmonary Illness Related to E-Cigarette Use in Illinois and
Wisconsin—Preliminary Report, NEW ENGLAND J. MEDICINE (Sept. 6, 2019),
10.1056/NEJMe1911614 (Kobick Aff. Ex. C).
    3
      Layden et al., supra note 2, at 11.
    4
      See also H. Knowles & L. Sun, What we know about the mysterious vaping-linked illness
and deaths, WASH. POST (Sept. 27, 2019) (Kobick Aff. Ex. D); J. Bosman, At School, ‘Everyone
Vapes,’ and Adults Are in Crisis Mode, N.Y. TIMES (Sept. 20, 2019) (Kobick Aff. Ex. E).
    5
      Layden et al., supra note 2, at 5.
    6
      Abbott, supra note 1; see Layden et al., supra note 2, at 9.
    7
      Layden et al., supra note 2, at 2.
    8
      Martin, supra note 1.
    9
      Layden et al., supra note 2, at 2.
                                                  3
           Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 6 of 23



substances, vaping fluids contain other potentially toxic compounds and heavy metals that can

damage lungs. 10

        On September 6, 2019, the New England Journal of Medicine published the first article

that systematically described the presentation of the illness seen in the Wisconsin and Illinois

victims. 11 The “severity of the illness and the recent increase in the incidence of this clinical

syndrome,” the authors explained, “indicates that these cases represent a new or newly

recognized and worrisome cluster of pulmonary disease related to vaping.” 12 Victims of the

illness included teenagers and adults, urban and rural residents, men and women. 13 Of those

victims who were extensively interviewed, 44% used both nicotine and THC products in the 90

days before symptom onset, 37% used only THC products, and 17% used only nicotine

products. 14 Aside from the linkage to vaping, the mechanism of illness was unknown and the

illness could not be attributed to any single product or substance. 15 On the same day the New

England Journal of Medicine published this study, a separate editorial in the journal stressed that

“there is clearly an epidemic that begs for an urgent response.” 16

        The number of afflicted patients kept climbing through September. By September 18, the

CDC, which was conducting its own investigation, had been notified of seven deaths caused by




   10
      See D. Christiani, Vaping-Induced Lung Injury, NEW ENGLAND J. MEDICINE (Sept. 6,
2019), 10.1056/NEJMe1912032 (Kobick Aff. Ex. F) (listing “carbonyls, volatile organic
compounds (such as benzene and toluene), particles, trace metal elements according to flavor,
and bacterial endotoxins and fungal glucans”); Abbott, supra note 1.
   11
      Layden et al., supra note 2.
   12
      Id. at 6.
   13
      Id. at 9.
   14
      Id. at 12.
   15
      Id. at 19.
   16
      Christiani, supra note 10.
                                                  4
             Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 7 of 23



vaping and 530 confirmed or probable cases of vaping-associated lung disease nationwide. 17

Federal health officials urged the public to stop vaping all substances, including nicotine and

THC, while they investigated the cause of the disease. 18

           On September 24, a congressional subcommittee held a hearing on the vaping crisis. Dr.

Anne Schuchat, the Principal Deputy Director of the CDC, testified that “hundreds more” cases

of vaping-related illness had been reported to the CDC since September 18. 19 At a different

congressional subcommittee hearing the following day, Dr. Norman Sharpless, Acting

Commissioner of the Food and Drug Administration (“FDA”), testified that “[i]nvestigating this

[vaping] crisis is FDA’s Office of Criminal Investigations’ top priority.” 20 Nevertheless, he

explained, the “investigation has not identified any specific product or substance or vaping

product that is linked to all cases,” and “it is not clear” if the cases “have a common cause, or if

they involve different diseases with similar presentations.” 21 “In retrospect,” Dr. Sharpless

acknowledged, “the F.D.A. should have acted sooner.” 22

II.        Governor Baker’s Declaration of a Public Health Emergency and Commissioner
           Bharel’s Order Temporarily Banning the Sale of Vaping Products.

           Like States nationwide, Massachusetts is in the midst of the outbreak of vaping-related

lung illness. As of September 30, 2019, DPH had received reports of more than 80



      17
       Anne Schuchat, M.D., Written Testimony: House Committee on Oversight & Reform,
Subcommittee on Economic and Consumer Policy, at 1 (Sept. 24, 2019) (Kobick Aff. Ex. G).
    18
       See N. Martin, 38 patients now have reported to have mysterious vaping-related lung
illness in Mass., BOSTON GLOBE (Sept. 16. 2019) (Kobick Aff. Ex. H).
    19
       M. Perrone, US official expects ‘hundreds more’ cases of vaping illness, BOSTON GLOBE
(Sept. 24, 2019) (Kobick Aff. Ex. I).
    20
       Testimony of Norman E. Sharpless, M.D., House Committee on Energy and Commerce,
Subcommittee on Oversight and Investigations, at 12 (Sept. 25, 2019) (Kobick Aff. Ex. J).
    21
       Id. at 11.
    22
       S. Kaplan et al., Juul Replaces Its C.E.O. with a Tobacco Executive, N.Y. TIMES (Sept. 25,
2019) (Kobick Aff. Ex. K).

                                                   5
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 8 of 23



Massachusetts residents with lung injuries potentially linked to vaping. 23 Five of the cases were

confirmed and five were probable under the criteria for the vaping-related illness established by

the CDC; 51 others remained under evaluation. 24 Of the 10 confirmed and probable cases – a

group that included teenagers and adults – one person had vaped only nicotine products, four had

vaped nicotine and THC products, and had five vaped only THC products. 25

        On September 24, Governor Baker invoked his authority under Mass. Gen. L. c. 17, § 2A

to declare that a public health emergency exists that is detrimental to the public health in the

Commonwealth of Massachusetts. 26 The Governor’s declaration determined that it is “necessary

for DPH to take action immediately to address this public health emergency” of “severe lung

disease associated with the use of vaping products.” 27 Noting the explosion of reported cases

nationwide and in Massachusetts, the declaration stressed that “the specific cause of this disease

is unknown,” but that all cases “have a history of vaping and have indicated a history of using

vaping products containing [THC], nicotine, or a combination of THC and nicotine.” 28

        Following the Governor’s declaration of a public health emergency, and in accordance




   23
       Lindsey Tucker, Request for Approval of the Public Health Council for the Commissioner
to Take Action to Address the Public Health Emergency of Vaping (Sept. 24, 2019) (Kobick Aff.
Ex. L); D. McDonald, Mass. announces five more cases of vaping-related illness, BOSTON
GLOBE (Sept. 30, 2019) (Kobick Aff. Ex. M).
    24
       Id.
    25
       Id.
    26
       Charles D. Baker, Governor’s Declaration of Emergency 2 (Sept. 24, 2019) (Kobick Aff.
Ex. N). The statute provides that, upon a declaration by the Governor “that an emergency exists
which is detrimental to the public health” the Commissioner of the Department of Public Health
“may, with the approval of the governor and the public health council, during such period of
emergency, take such action and incur such liabilities as [she] may deem necessary to assure the
maintenance of public health and the prevention of disease.” Mass. Gen. L. c. 17,
§ 2A. Upon the Governor’s declaration that such an emergency has ended, “all powers granted
to and exercised by the commissioner under this section shall terminate.” Id.
    27
       Governor’s Declaration of Emergency, at 1-2.
    28
       Id. at 1.
                                                  6
           Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 9 of 23



with Mass. Gen. L. c. 17, § 2A, the Public Health Council met and unanimously voted to

approve Commissioner Bharel’s Order temporarily banning the sale of vaping products

(hereinafter “Emergency Order”). 29 The Council heard from five physicians on the front lines of

the public health crisis: Dr. Alicia Casey, Pediatric Pulmonologist at Boston Children’s Hospital;

Dr. Benjamin Raby, Chief of Pulmonary Medicine at Boston Children’s Hospital; Dr. Sharon

Levy, Director of Adolescent Substance Use and Addiction Program at Boston Children’s

Hospital; Dr. Sucharita Kher, Adult Pulmonologist and Critical Care Doctor, Director of the

Pulmonary Clinic at Tufts Medical Center; and Dr. Maryanne Bombaugh, President of the

Massachusetts Medical Society. 30 Dr. Casey explained that, in the acute cases she has seen, “the

lungs are diffusely damaged and the pattern of injury . . . is compatible with toxic chemical lung

damage.” 31 “This acute illness seems quite different from the chronic illnesses that happen after

years of smoking,” Dr. Kher testified. 32 In line with that testimony, Dr. Raby emphasized that it

“is simply untrue” to claim that e-cigarettes are “safer” than traditional cigarettes. 33

Commissioner Bharel also explained that, as part of its implementation of the Order, DPH would

immediately increase its capacity to field calls to its smoking cessation hotline, 1-800-QUIT-

NOW, and would provide eight weeks of free nicotine replacement treatment to anyone who

calls that hotline, a commitment that doubled the amount of nicotine replacement treatment

previously provided. 34



    29
      Monica Bharel, MD, MPH, Order of the Commissioner of Public Health Pursuant to the
Governor’s September 24, 2019 Declaration of a Public Health Emergency (Sept. 24, 2019)
(Kobick Aff. Ex. O).
   30
      Transcript of Emergency Meeting of the Public Health Council 7:14-22 (Sept. 24, 2019)
(Kobick Aff. Ex. P).
   31
      Id. at 9:5-7.
   32
      Id. at 20:3-5.
   33
      Id. at 14:17-24, 15:1-5.
   34
      Id. at 6:1-13.
                                                   7
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 10 of 23



        In substance, the Commissioner’s Emergency Order forbade the “sale or display of all

vaping products to consumers in retail establishments, online, and through any other means . . .

in the Commonwealth.” It covered THC and nicotine products, flavored and unflavored. The

Emergency Order, which was effective immediately, will remain in effect for four months, until

January 25, 2020, or until the public health emergency is terminated or the Emergency Order is

rescinded by the Commissioner. The same day the Emergency Order was issued, DPH notified

retailers of the Order, 35 issued guidance to local boards of health on the implementation of the

Order, 36 and sent a letter to health care providers with resources for treating patients who are

addicted to nicotine and other substances. 37

        On October 3, 2019, the Commissioner issued another Order to “ensure clarity for

businesses subject to the Emergency Order and uniformity in enforcement.” 38 This

Implementation Order explained that the ban on “display” of vaping products “applies only to

the physical display of vaping products in retail establishments in Massachusetts.” 39 Thus, the

term “display” in the Emergency Order “does not apply to the online ‘display’ of vaping

products,” nor does it “limit the advertisement of vaping products.” 40 The Implementation Order

also made clear that the Emergency Order prohibits retailers in Massachusetts from making in-

store sales of vaping products; prohibits sellers anywhere from making sales online, by phone, or



   35
       See Monica Bharel, MD, MPH, Order of the Commissioner of Public Health Pursuant to
the Governor’s September 24, 2019 Declaration of a Public Health Emergency (Temporary Ban
on Sale or Display of Vaping Products) (Sept. 24, 2019) (Kobick Aff. Ex. Q).
    36
       See Monica Bharel, MD, MPH, Memorandum to Local Boards of Health re:
Implementation of DPH order regarding vaping products (Sept. 24, 2019) (Kobick Aff. Ex. R).
    37
       See Monica Bharel, MD, MPH, Letter to Providers (Sept. 24, 2019) (Kobick Aff. Ex. S).
    38
       See Monica Bharel, MD, MPH, Order of the Commissioner of Public Health Pursuant to
the Governor’s September 24, 2019 Declaration of a Public Health Emergency (Oct. 3, 2019)
(“Implementation Order”) (Kobick Aff. Ex. T).
    39
       Id. (emphasis added).
    40
       Id.
                                                  8
              Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 11 of 23



by other means for delivery of vaping products to a consumer located in Massachusetts; and has

no effect on sales online, by phone, or by other means for delivery of vaping products to

consumers outside of Massachusetts. 41

III.        The Most Recent Data on Deaths and Injuries from Vaping.

            Two days after the Governor’s Declaration and the Commissioner’s Emergency Order,

the CDC released updated numbers of vaping-related fatalities and illnesses across the country.

As of September 26, twelve people from ten different states had died from vaping-related lung

injuries. 42 Forty-six States had reported 805 vaping-related cases of lung illness to the CDC. 43

Consistent with the aforementioned data from Wisconsin and Illinois, 41% of the afflicted

patients had vaped nicotine and THC products, 36% had vaped only THC products, and 16% had

vaped only nicotine products. 44 The CDC emphasized that “[t]he specific chemical exposure(s)

causing this outbreak is unknown at this time,” 45 and it continued to recommend that people

refrain from using any vaping products. 46

            Two days ago, doctors at the Mayo Clinic published research in the New England

Journal of Medicine concluding that the lungs of people with acute vaping-related lung illness




       41
       Id.
       42
       CDC, Outbreak of Lung Injury Associated with E-Cigarette Use, or Vaping (Sept. 26,
2019) (hereinafter “CDC Outbreak Sept. 26”) (Kobick Aff. Ex. U); D. Grady, Vaping-Related
Illnesses Climb to 805, C.D.C. Says, N.Y. TIMES (Sept. 26, 2019) (Kobick Aff. Ex. V).
    43
       CDC Outbreak Sept. 26, supra note 42.
    44
       CDC, Characteristics of a Multistate Outbreak of Lung Injury Associated with E-cigarette
Use, or Vaping—United States, 2019, MORBIDITY AND MORTALITY WEEKLY REPORT, Vol. 68, p.
2 (Sept. 27, 2019) (Kobick Aff. Ex. W).
    45
       Id. at 3.
    46
       CDC Outbreak Sept. 26, supra note 42.
                                                  9
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 12 of 23



most closely resembled the lungs of people with “chemical burns.” 47 As the reporting on this

study reiterated,

        Medical investigators have been unable to identify exactly what is causing the
        lung damage, or even how many harmful substances are involved. They do not
        know whether the source is the liquids being vaped, or a toxin released from the
        materials used to make vaping devices. It is also unclear whether some devices
        used in vaping may be defective. 48

According to an author of the study, the lungs of people with vaping-related illness exhibit “the

kind of change you would expect to see in an unfortunate worker in an industrial accident where

a big barrel of toxic chemicals spills, and that person is exposed to toxic fumes and there is a

chemical burn in the airways.” 49 “The injuries also look like those seen in people exposed to

poisons like mustard gas, a chemical weapon used in World War I,” the doctor added. 50

                                          ARGUMENT

        A preliminary injunction is “an extraordinary and drastic remedy,” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997), “never awarded as of right.” Winter v. Natural Res. Def.

Council, Inc., 555 U.S. 7, 24 (2008). “To obtain a preliminary injunction, the plaintiffs bear the

burden of demonstrating (1) a substantial likelihood of success on the merits, (2) a significant

risk of irreparable harm if the injunction is withheld, (3) a favorable balance of hardships, and (4)

a fit (or lack of friction) between the injunction and the public interest.” Nieves-Marquez v.

Puerto Rico, 353 F.3d 108, 120 (1st Cir. 2003). The last two factors “merge when the

Government is the opposing party.” Nken v. Holder, 556 U.S. 418, 435 (2009). The first

factor—likelihood of success on the merits—is the “‘sine qua non’ of a preliminary injunction.”


   47
       D. Grady, Lung Damage from Vaping Resembles Chemical Burns, Report Says, N.Y.
TIMES (Oct. 2, 2019) (Kobick Aff. Ex. X); Y. Butt et al., Pathology of Vaping-Associated Lung
Injury, NEW ENGLAND J. MEDICINE (Oct. 2, 2019) (Kobick Aff. Ex. Y).
    48
       Grady, supra note 48.
    49
       See id.
    50
       Id.
                                                 10
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 13 of 23



Arborjet, Inc. v. Rainbow Treecare Sci. Advancements, Inc., 794 F.3d 168, 173 (1st Cir. 2015)

(citations omitted). “[T]he movant, by a clear showing, carries the burden of persuasion.”

Mazurek, 520 U.S. at 972.

        Here, the Court should deny the plaintiffs’ motion for a temporary restraining order and

preliminary injunction, because plaintiffs fail to establish that they are likely to succeed on any

of their claims. The Order does not place an undue burden on interstate commerce and does not

violate plaintiffs’ First Amendment rights. In addition, the balance of equities favors upholding

the temporary ban, as the financial harm that plaintiffs allegedly will suffer is outweighed by the

overwhelming public interest in protecting Massachusetts residents from a rapidly escalating,

life-threatening public health emergency. For the same reason, the public interest strongly

weighs in favor of keeping the ban in place while state and federal investigators work to

determine the source of the illness.

I.      PLAINTIFFS FAIL TO ESTABLISH A LIKELIHOOD OF SUCCESS ON THE
        MERITS OF ANY OF THEIR LEGAL CLAIMS.

        A.      The Emergency Order Comports with the Dormant Commerce Clause.

        The Commerce Clause, which authorizes Congress “[t]o regulate Commerce . . . among

the several States,” U.S. Const., Art. I, § 8, cl. 3, also “limits the ability of States and localities to

regulate or otherwise burden the flow of interstate commerce.” Maine v. Taylor, 477 U.S. 131,

151 (1986). Nevertheless, the “restriction imposed on states by the dormant Commerce Clause is

not absolute.” Pharmaceutical Research & Manufacturers of Am. v. Concannon, 249 F.3d 66,

79 (1st Cir. 2001), aff’d 538 U.S. 644 (2003). Rather, “the States retain authority under their

general police powers to regulate matters of legitimate local concern, even though interstate

commerce may be affected.” Maine, 477 U.S. at 138.

        The plaintiffs do not contend that the Emergency Order discriminates against interstate


                                                   11
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 14 of 23



commerce on its face, and properly so. Instead, they argue that the Emergency Order places an

undue burden on interstate commerce under the test articulated in Pike v. Bruce Church, Inc.,

which applies when a challenged government action “regulates evenhandedly to effectuate a

legitimate local public interest, and its effects on interstate commerce are only incidental.” 397

U.S. 137, 142 (1970); see Pltfs.’ Mem. 11. Under that test, the government action must “be

upheld unless the burden imposed on such commerce is clearly excessive in relation to the

putative local benefits.” Pike, 397 U.S. at 142. “State laws frequently survive this Pike

scrutiny,” the Supreme Court has emphasized. Dept. of Revenue of Ky. v. Davis, 553 U.S. 328,

339 (2008). Moreover, “[t]he crucial inquiry” in any undue-burden case “must be directed to

determining whether [the challenged law] is basically a protectionist measure, or whether it can

fairly be viewed as a law directed to legitimate local concerns, with effects upon interstate

commerce that are only incidental.” Philadelphia v. New Jersey, 437 U.S. 617, 624 (1978).

       The Emergency Order is plainly not a “protectionist measure” designed to bolster in-state

industry and burden out-of-state competitors. The Governor and Commissioner, public officials

charged with safeguarding the wellbeing of Massachusetts residents, have taken an emergency

action to target an imminent threat to the health and safety of Massachusetts residents. They

determined that, in light of the severe lung illness afflicting users of vaping products in

Massachusetts and nationwide, a temporary ban on vaping products is necessary to prevent

deaths and injuries within Massachusetts. See supra, at 6-7. Accordingly, the Commissioner

prohibited the sale of vaping products for four months or until the public health emergency is

terminated or the Order is rescinded. That Order is a legitimate policy decision directed to an

urgent matter of local concern. Indeed, because it involves public health and safety, it goes to

the core of the Commonwealth’s police powers. See United Haulers Ass’n v. Oneida-Herkimer



                                                 12
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 15 of 23



Solid Waste Mgmt. Auth., 550 U.S. 330, 344 (2007) (courts “should be particularly hesitant to

interfere . . . under the guise of the Commerce Clause” where a local government engages in a

traditional government function); Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996) (noting “the

historic primacy of state regulations of matters of health and safety”).

       Nor does the Emergency Order unduly burden interstate commerce or disrupt national

uniformity. This Court has emphasized that “[i]t does not contravene the dormant commerce

clause for a state merely to regulate the distribution within its borders of a product that travels in

interstate commerce.” Zogenix v. Baker, 2015 WL 1206354, No. 14-11689-RWZ, at *7 (D.

Mass. March 17, 2015) (rejecting a dormant Commerce Clause challenge to regulations

promulgated to address public health crisis in opioid abuse). Thus, in National Kerosene Heater

Association v. Commonwealth, this Court rejected a dormant Commerce Clause challenge to a

ban on the sale of certain kerosene space heaters within Massachusetts, a ban that was enacted

for the purpose of protecting public health and safety. See 653 F. Supp. 1079, 1092-96 (D. Mass.

1987). As the Court explained, a “total ban” of a product “certainly” disrupts national

uniformity “to a lesser extent than a regulation which imposes certain manufacturing standards

which conflict with manufacturing standards imposed by other states.” Id. at 1093. In the

former case, a business may continue selling the same product nationwide; it “simply may not

sell [the product] in Massachusetts.” Id. In the latter case, the manufacturer must accommodate

conflicting state-law requirements. See id.

       The Supreme Court has likewise upheld bans on products against dormant Commerce

Clause challenges, and it has done so in cases involving government objectives less urgent than

stemming a life-threatening public health crisis. In Minnesota v. Clover Leaf Creamery Co., for

example, Minnesota banned the sale of milk sold in plastic, nonreturnable containers in order to



                                                  13
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 16 of 23



promote conservation. 449 U.S. 456, 458-59 (1981). Even if the ban would burden the out-of-

state plastics industry more than the non-plastic bottling industry in Minnesota, the Court

reasoned, the burden was “not ‘clearly excessive’ in light of the substantial state interest in

promoting conservation of energy and other natural resources.” Id. at 473. And in Exxon Corp.

v. Governor of Maryland, the Court upheld a Maryland law that, in response to a petroleum

shortage, banned retail gasoline stations operated by producers and refiners of petroleum

products. 437 U.S. 117, 125-30 (1978). Notably, the Court rejected the plaintiffs’ “novel

suggestion that because the economic market for petroleum products is nationwide, no State has

the power to regulate the retail marketing of gas.” Id. at 128. Rather, the Court concluded that

the state retained authority to regulate gasoline, and that Maryland’s ban of certain petroleum

stations did not place an undue burden on interstate commerce. Id. at 127-29.

       The plaintiffs have no answer to this binding precedent. They argue that the Emergency

Order prohibits the online advertising of vaping products across state lines. See Pltfs.’ Mem. 11-

12. But the Implementation Order makes clear that the Emergency Order only prohibits the

physical display of vaping products in Massachusetts stores, and that it “does not limit the

advertisement of vaping products.” See Implementation Order. The plaintiffs also object that

the Emergency Order prevents out-of-state residents from purchasing vaping products in

Massachusetts stores and prevents out-of-state businesses from selling vaping products through

online or mail-order transactions for delivery to Massachusetts residents. See Pltfs.’ Mem. 11.

But the plaintiffs have introduced no evidence on the frequency with which out-of-state residents

travel to Massachusetts to purchase vaping products. Nor have they introduced evidence on how

often Massachusetts residents order vaping products online from out-of-state retailers. And even

if these transactions did occur, the modest burden imposed by temporarily barring these



                                                 14
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 17 of 23



transactions is not “clearly excessive in relation to the putative local benefits.” Pike, 397 U.S. at

142. The plaintiffs’ theory—that a ban on a product within Massachusetts unduly burdens

interstate commerce merely because it has incidental effects on online transactions—would

threaten the constitutionality of many of the Commonwealth’s essential public safety measures.

See, e.g., Mass. Gen. L. c. 140, § 131M (banning the sale of assault weapons and large-capacity

magazines in Massachusetts); see also SPGGC, LLC v. Blumenthal, 505 F.3d 183, 195 (2d Cir.

2007) (holding that the plaintiff did “not state a valid claim for relief under the dormant

Commerce Clause simply because it conduct[ed] business over the Internet,” and noting that

there was “no risk that the [challenged law] will control sales . . . to anyone other than [in-state]

consumers, whether such sales occur in person or online”).

        The plaintiffs contest the strength of the Commonwealth’s interests advanced by the

Emergency Order, but their efforts to undercut the rationale for the Order are inaccurate and

misleading. The Emergency Order applies to both nicotine and THC products because, as the

CDC has explained, “[t]he specific chemical exposure(s) causing this outbreak is unknown” and

consumers should therefore refrain from using any vaping products. 51 The plaintiffs argue that

“most of the reported lung injuries present in patients who self-reported using vaping products

containing THC,” Pltfs.’ Mem. at 13, but most of the reported lung injuries also present in

patients who self-reported using vaping products containing nicotine. Since early September, the

data has shown that 41-44% of victims reported using nicotine and THC products; 16-17% of

victims reported using only nicotine products; and 36-37% of victims reported using only THC

products. See supra, at 4, 9. The Emergency Order applies to nicotine and THC products



   51
     CDC Outbreak Sept. 26, supra note 42; CDC, Characteristics of a Multistate Outbreak of
Lung Injury Associated with E-cigarette Use, or Vaping—United States, 2019, MORBIDITY AND
MORTALITY WEEKLY REPORT, Vol. 68, p. 2 (Sept. 27, 2019).
                                                  15
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 18 of 23



because a significant percentage of victims used only nicotine products, and a significant

percentage of victims used only THC products. See supra, at 4, 9; Casey Aff. ¶ 4. The Order is

not overbroad, as the plaintiffs contend; rather, reflecting the best available evidence, it is

tailored to scope of the still-unfolding public health crisis. Cf. Zogenix, 2015 WL 1206354, at *8

(“[A]ny burden that the [agency] regulations might have on interstate commerce cannot ‘clearly

exceed’ the regulations’ putative benefits of promoting public health and safety by combating

opioid abuse.”)

       The Commonwealth’s temporary ban on vaping products does not impose an undue

burden on interstate commerce; if there is any burden at all, it is not “clearly excessive” when

balanced against the state’s vital objective of preventing deaths and injuries from an emergent,

but still poorly understood, illness caused by vaping products. The plaintiffs have failed to

demonstrate any likelihood of success on the merits on their dormant Commerce Clause claim.

       B.      The Emergency Order Is Wholly Consistent with the First Amendment.

       The plaintiffs’ First Amendment challenge to the Emergency Order depends on their

contention that the Order would prohibit advertising, “a form of commercial speech protected by

the First Amendment.” Pltf. Mem. at 14. More specifically, they contend that advertising of

vaping products would constitute protected speech under the factors outlined in Central Hudson

Gas & Electric Corp. v. Public Service Comm’n, 447 U.S. 557, 566 (1980), the Supreme Court’s

leading case governing commercial speech. Pltf. Mem. at 15-16. By way of example, they

contend that a New Hampshire retailer would be prevented from advertising its products online

or in print, if the advertising were available in Massachusetts, “even if the advertising simply

invited Massachusetts residents to purchase vaping products lawfully in New Hampshire.” Id.

       The plaintiffs cannot succeed on the merits of their First Amendment claim for the simple

reason that the claim is premised entirely on their erroneous interpretation of the Order as
                                                  16
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 19 of 23



prohibiting advertising (whether online or in print). In fact, the Order does not apply to

advertising at all. As the Implementation Order explains, the Emergency Order “does not apply

to the online ‘display’ of vaping products”: and “does not . . . limit the advertisement of vaping

products.” See Implementation Order. The original Order’s reference to “display of all vaping

products to consumers” thus prohibits only “the physical display of vaping products in retail

establishments in Massachusetts,” and simply “requires Massachusetts retailers to remove from

their shelves usable product that falls within the Emergency Order’s definition of ‘vaping

products.’” Id.

        Moreover, even if plaintiffs expanded their First Amendment claim to encompass a

challenge to the Order’s prohibition on “physical display of vaping products in retail

establishments in Massachusetts,” such a claim would fail. Regardless of whether an in-store

display of a lawful product might be found to have an expressive component in certain

circumstances, 52 “the Supreme Court made clear [in Central Hudson] that ‘[t]he government

may ban . . . commercial speech related to illegal activity.’” National Ass’n of Tobacco Outlets,

Inc. v. City of Providence, R.I., 731 F.3d 71, 78 (1st Cir. 2013) (quoting Central Hudson, 447

U.S. at 563-64). And more recently, the Court stated that “[o]ffers to engage in illegal

transactions are categorically excluded from First Amendment protection.” United States v.

Williams, 553 U.S. 285, 298 (2008) (upholding conviction based on violation of statute

criminalizing offers to provide or requests to obtain child pornography or child obscenity, both



   52
      The First Circuit has explained that, in a case involving regulation of tobacco advertising,
the Supreme Court left unresolved the question whether displays of lawful tobacco products in
fact had any expressive component. See National Ass’n of Tobacco Outlets, Inc. v. City of
Providence, R.I., 731 F.3d 71, 78 (1st Cir. 2013) (stating that while the Supreme Court
recognized in Lorillard Tobacco Co. v. Reilly, 533 U.S. 525 (2001), that self-service displays of
tobacco products “may have [had] a communicative component,” the decision in Lorillard “did
not decide that the displays did in fact have a communicative value”).
                                                17
             Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 20 of 23



of which were constitutionally proscribed). Because the Commissioner’s Order lawfully

prohibits sales of vaping products in Massachusetts, displays of such products in Massachusetts

stores are not protected speech. Moreover, the Commonwealth has a compelling interest in

preventing further death and injury from this vaping-related lung illness and, in light of the

indeterminate cause of the outbreak, the Emergency Order “is not more extensive than is

necessary to serve” that interest. Central Hudson, 447 U.S. at 566.

II.        ANY HARM THAT PLAINTIFFS EXPERIENCE CANNOT JUSTIFY THE
           EXTRAORDINARY RELIEF THEY SEEK.

           When, as here, “the moving party cannot demonstrate that [they are] likely to succeed [on

the merits], the remaining factors become matters of idle curiosity.” Arborjet, 794 F.3d at 173;

see also Weaver v. Henderson, 984 F.2d 11, 14 n.5 (1st Cir. 1993) (“[E]ven ‘excruciatingly

obvious’ injury is irrelevant when a plaintiff has not demonstrated likely success on the merits.”

(citation omitted)). Here, the plaintiffs have failed to establish that they are likely to prevail on

any of their claims.

           In any event, the harm that the plaintiffs allege is diminished by the temporary nature of

the Emergency Order. The plaintiffs assert that the Order will cause significant financial harm to

the vaping industry in Massachusetts and to the out-of-State sellers, allegedly resulting in the

closure of their stores and causing attendant layoffs of their employees. Pltf. Mem. at 8-10.

While defendants are not unmindful of the economic effects of the Order on plaintiffs’

businesses, plaintiffs’ asserted harm is diminished by the fact that, contrary to their suggestion,

the Order does not require them to “discard their now-prohibited stock,” id. at 8, and, given the

one-to-two-year shelf-life of vaping products, 53 the inability to sell these products for four


      53
     See S. Papamichael, E-Liquid Guide: Ingredients, Shelf Life, Nic Strengths and More,
Vaping360.com (Aug. 2, 2018) (Kobick Aff. Ex. Z).

                                                   18
           Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 21 of 23



months is not irreparable harm. See Am. Grain Products Processing Inst. v. Dep’t of Public

Health, 392 Mass. 309, 328 (1984) (vacating preliminary injunction against enforcement of

emergency regulation banning sale of food products containing certain levels of ethylene

dibromide, and holding that plaintiffs had failed to establish irreparable harm where, among

other facts, none of the products were perishable “and nearly all of them have a shelf life of one

to four years”). Moreover, the Emergency Order does not prohibit Massachusetts retailers from

selling vaping products for delivery to consumers outside of Massachusetts. See Implementation

Order.

III.     THE BALANCE OF HARDSHIPS AND THE PUBLIC INTEREST STRONGLY
         FAVOR UPHOLDING THE EMERGENCY ORDER.

         Issuance of an injunction against enforcement of the Emergency Order would put the

health and safety of Massachusetts residents in immediate jeopardy. While plaintiffs have

alleged significant disruption to their business interests, the strong public interest in preventing

the incidence of additional vaping-related lung illnesses among Massachusetts residents, with

attendant hospitalizations and potential deaths, is paramount. Particularly given the “severity of

the illness,” see Layden, supra note 2, at 6, and the rapidly escalating nature of the epidemic, the

balance of equities and public interest weigh strongly in favor of keeping the Emergency Order

in place while medical and public health professionals work to determine the cause of the illness.

As a federal court in Michigan stated just three days ago, vaping is “at the center of public

concern about serious illness, and event death, that has been linked to vaping. The linkage is, as

yet, poorly understood and disputed. But the reality of people becoming seriously ill, and in

some cases dying, after using certain vaping products, underscores the serious risks at stake

while medical professionals unravel the mysteries.” See Order in Mister E-Liquid LLC v.

Governor Gretchen Whitmer (W.D. Mich. No. 19-cv-00786) (Sept. 30, 2019) (Kobick Aff. Ex.

                                                  19
          Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 22 of 23



AA) (denying temporary restraining order against Michigan’s ban on flavored e-cigarette

products).

        In such circumstances, economic harm must yield to protection of public health. As the

Department of Public Health aptly noted during another public health emergency—the 1972 “red

tide” in Massachusetts waters that was linked to 26 cases of paralytic shellfish poisoning among

residents—the disruption to the shellfish industry resulting from a temporary ban on shellfish

products was an “unavoidable cost.” “In an unanticipated and acute public health emergency . . .

it is impossible to protect the industry and the consumer simultaneously. The first concern has to

be the life and health of the consumer.” 54




   54
       W. Bicknell & D. Walsh, Massachusetts Dept. of Public Health, The First ‘Red Tide’ in
Recorded Massachusetts History: Managing an Acute and Unexpected Public Health
Emergency, in PROCEEDINGS OF THE FIRST INTERNATIONAL CONFERENCE ON TOXIC
DINOFLAGELLATE BLOOMS 456 (V. LoCicero, ed. 1974) (Kobick Aff. Ex. BB). As a law review
article summarizing this exercise of the Governor’s and DPH’s powers under Mass. Gen. L. c.
17, § 2A explained, “in September 1972, after the discovery of about 100 dead seabirds in the
Merrimack River estuary, a toxic algal bloom south of Plum Island was identified. The [DPH]
concluded that the particular toxic algae posed a very real threat of paralytic shellfish
poisoning. Then-Governor Dukakis declared a public health emergency which gave the
Commissioner of Public Health sweeping powers for any action related to the defined
emergency. The Commissioner of Public Health obtained this within two hours of request, and
instituted a total embargo on the harvesting, sale, import and export of all fresh and frozen
shellfish at wholesale and retail levels. The major lesson of this incident for the present
discussion is that a declaration of a public health emergency by the governor gave the DPH
sweeping and fluidly defined powers to deal with an unfolding and unpredictable emergency.”
Warren Kaplan, Massachusetts Disease Control Law in the 21st Century: Running in Place?, 87
MASS. L. REV. 84, 89 (2002).

                                               20
         Case 1:19-cv-12048-IT Document 18 Filed 10/03/19 Page 23 of 23



                                        CONCLUSION

       For all the reasons set forth above, the Court should deny plaintiffs’ motion for a

temporary restraining order and preliminary injunction.

                                                     Respectfully submitted,

                                                     GOVERNOR CHARLES D. BAKER and
                                                     COMMISSIONER MONICA BHAREL,

                                                     By their attorneys,

                                                     MAURA HEALEY
                                                     ATTORNEY GENERAL

                                                     /s/ Amy Spector
                                                     Timothy J. Casey, BBO # 650913
                                                     Julia Kobick, BBO # 680194
                                                     Amy Spector, BBO #557611
                                                     Assistant Attorneys General
                                                     One Ashburton Place
                                                     Boston, Massachusetts 02108
                                                     617-963-2076
                                                     amy.spector@mass.gov


Dated: October 3, 2019


                                CERTIFICATE OF SERVICE

        I hereby certify that the above memorandum of law, which I filed electronically through
the Court’s electronic case filing system on October 3, 2019, will be sent electronically to all
parties registered on the Court’s electronic filing system.

                                                     /s/ Amy Spector
                                                     Amy Spector, BBO #557611




                                                21
